 

Case 3:20-cr-00077-VC Document1 Filed 02/18/20 Page 1 of 4

AO 257 (Rev. 6/78)

 

DEFENDANT INFORMATION RELATIVE TO A CRIMINAL ACTION - IN U.S. DISTRICT COURT

 

By: L] compLaint [] INFORMATION INDICTMENT
_] SUPERSEDING

 

—— OFFENSE CHARGED
18 U.S.C. §§ 1030(a)(7)(C) and (c)(3)(A) - Extortion in Relation [_] Petty
to Damage to a Protected Computer; .
18 U.S.C. §§ 982(a)(2)(B) and 1030(i) — Forfeiture [_] Minor
O Misde-
meanor
Felony
PENALTY:
Maximum prison term: 3 years
Maximum fine: $250,000
Supervised Release: 3 years
Special assessment: $100

PROCEEDING
Name of Complaintant Agency, or Person (& Title, if any)

Federal Bureau of Investigation

person is awaiting trial in another Federal or State Court,
O give name of court

 

this person/proceeding is transferred from another district
O per (circle one) FRCrp 20, 21, or 40. Show District

 

this is a reprosecution of

charges previously dismissed
L which were dismissed on motion SHOW

of: \ DOCKET NO.

[_] U.S. ATTORNEY = [[] DEFENSE

this prosecution relates to a
pending case involving this same

defendant MAGISTRATE

CASE NO.
prior proceedings or appearance(s)
[_] before U.S. Magistrate regarding this
defendant were recorded under oo

 

 

 

Name and Office of Person

Furnishing Information on this form David L. Anderson

 

[x] U.S. Attorney [[] Other U.S. Agency

Name of Assistant U.S.

Attorney (if assigned) Kimberly Hopkins

a

r~ DEFENDANT - U.S

Name of District Court, and/or Judge/M
NORTHERN DISTRICT OF

ea i Location.

 

 

SUSAN y, LOO) wn
ones U.S. DISTR: CT Couns
ATH Di ISTRICT CE CAL “o ia,

MOULAY O. ISHAK

DISTRICT COURT NUMBER

 

 

 

 

PROCESS:
[[] SUMMONS [] NOPROCESS* [x] WARRANT

If Summons, complete following:
[_] Arraignment [_] Initial Appearance

Defendant Address:

Date/Time:

 

Comments:

CRggc eer

DY
t=. Ftas not been arrested, pending outcome this proceeding.
1) [X] If not detained give date any prior
summons was served on above charges »

2) (J |s a Fugitive

3) [-] |s on Bail or Release from (show District)

 

IS IN CUSTODY
4) [[] On this charge

5) [-] On another conviction

\ Cc] Federal [_] State

6) ["] Awaiting trial on other charges
If answer to (6) is "Yes", show name of institution

If "Yes"

} give date
filed

Month/Day/Year

 

Has detainer L_] Yes
been filed? Oo No

DATE OF >
ARREST

Or... if Arresting Agency & Warrant were not

DATE TRANSFERRED Month/Day/Year
TO U.S. CUSTODY

 

 

 

 

ADDITIONAL INFORMATION OR COMMENTS

LC] This report amends AO 257 previously submitted

 

Bail Amount:

* Where defendant previously apprehended on complaint, no new summons or
warrant needed, since Magistrate has scheduled arraignment

Before Judge:

 

 
Case 3:20-cr-00077-VC Document1 Filed 02/18/20 Page 2 of 4

Quited States District Court fF) -

FOR THE
NORTHERN DISTRICT OF CALIFORNIA FEB 18 2020

VENUE” SAN FRANCISCO CLERK, U N STRICT

 

UNITED STATES OF AMERICA,

v CR 20 007%
Yo

MOULAY O. ISHAK,

DEFENDANT(S).

 

INDICTMENT

18 U.S.C. §§ 1030(a)(7)(C) and (c)(3)(A) — Extortion in Relation to
Damage to a Protected Computer;
18 U.S.C. §§ 982(a)(2)(B) and 1030(i) — Forfeiture

azrnve Fru,

\
Filed in open court this / ZB day of

, Febnyprpne, 2OLCO

Db LC  eanen Le BOM

ab

 

A true bill.

Foreman

 

 

 
oO Co NY DH OH FP WS LH Ke

wR BN NO KD DO BR BR RD ORD me et
So TD NWN WA FP WwW NYO FY DBD BO Fe I HBR WH FP WO NNO KH CO

Case 3:20-cr-00077-VC Document1 Filed 02/18/20 Page 3 of 4

DAVID L. ANDERSON (CABN 149604)

 

 

 

United States Attorney _
riLED
FEB 18 2020
SUSAN Y. SOONG
CLERK, U.S. DISTRICT COURT
NORTH DISTRICT OF CALIFORNIA
UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA 4
SAN FRANCISCO DIVISION gO
UNITED STATES OF AMERICA, ) CAE . Q v
a ER 20 007
Plaintiff, ) VIOLATIONS:
) 18 U.S.C. §§ 1030(a)(7)(C) and (c)(3)(A) — Extortion
v. ) in Relation to Damage to a Protected Computer;
) 18 U.S.C. §§ 982(a)(2)(B) and 1030(i) — Forfeiture
MOULAY O. ISHAK, )
)
Defendant. )
)
)
)
INDICTMENT
The Grand Jury charges:
COUNT ONE: (18 U.S.C. §§ 1030(a)(7)(C), (c)(3)(A) — Extortion in Relation to Damage to a
Protected Computer)

1. On or about May 27, 2018, and continuing to at least May 31, 2018, in the Northern
District of California and elsewhere, the defendant,
MOULAY O. ISHAK,
with intent to extort from Ticketfly, money and other things of value, transmitted in interstate and
foreign commerce a communication containing a demand and request for money and other things of
value in relation to damage to a protected computer, to wit, Ticketfly’s servers, where such damage was

caused to facilitate the extortion.

INDICTMENT

 
 

 

Case 3:20-cr-00077-VC Document1 Filed 02/18/20 Page 4 of 4

In violation of Title 18, United States Code, Sections 1030(a)(7)(C) and (c)(3)(A).
FORFEITURE ALLEGATION: (18 U.S.C. §§ 982(a)(2)(B) and 1030() and (j))

 

Ds The allegations contained in this Indictment are hereby re-alleged and incorporated by
reference for the purpose of alleging forfeiture pursuant to Title 18, United States Code, Sections
982(a)(2)(b) and 1030(i).

3: Upon conviction for the offense set forth in Count One in violation of Title 18, United
States Code, Section 1030, set forth in this Indictment, the defendant,

MOULAY O. ISHAK,
shall forfeit to the United States of America: (1) pursuant to Title 18, United States Code, Sections
982(a)(2)(b) and 1030(i), any property, real or personal, constituting, or derived from proceeds obtained
directly or indirectly as a result of such offense; and (2) pursuant to Title 18, United States Code,
Section 1030(i), any personal property that was used or intended to be used to commit or to facilitate the
commission of such offense.

All pursuant to Title 18, United States Code, Sections 982(a)(2)(B), 982(b), and 1030(i), and
Title 21, United States Code Section 853.

DATED: A TRUE B

t / 19 ]20v0 “27.0% WW hh
FOREPERSON

DAVID L. ANDERSON
United States Attorney

 

 

KIMBERLY HOPKINS

Assistant United States Attorney

INDICTMENT 2

 
